PHILLIPS, Senior Circuit Judge
(concurring in the result).
I agree that the district court does not have subject matter jurisdiction in this case and that the judgment dismissing the action *1162should be affirmed. This conclusion is compelled by the decisions of the Supreme Court in Schweiker, Secretary v. McClure, -U.S.-, 102 S.Ct. 1665, 72 L.Ed.2d 1 (1982) and United States v. Erika, Inc., U.S. -, 102 S.Ct. 1650, 72 L.Ed.2d 12 (1982).
In addition to their statutory contentions, the appellants assert that the district court erred in failing to pass upon the constitutional questions which vested it with jurisdiction to hear their complaint. They contend that the availability of judicial review in Medicare Part A claims and the unavailability of judicial review in Medicare Part B claims raises a “significant equal protection issue which cannot be ignored.” They further assert that denial of a judicial review deprives them of due process of law because they are premium-paying enrollees under a contract of insurance providing for medical services and that “Medicare Part B is not a gratuity.” The majority has chosen not to discuss these issues because the plaintiffs did not allege any constitutional claims in their complaint and “[m] oreo ver, the plaintiffs apparently did not raise their constitutional claims at any time before their complaint was dismissed for lack of subject matter jurisdiction.”
Although the appellants did not raise their constitutional issues in their complaint, the record shows that they relied strongly on these contentions in their district court brief in opposition to defendant’s motion to dismiss. The defendant never filed a “responsive pleading” within the meaning of Fed.R.Civ.P. 15(a) and, therefore, under Rule 15(a) the plaintiffs had the right to amend their complaint “once as a matter of course.” A motion to dismiss is not a responsive pleading. See 3 Moore’s Federal Practice 115.07[2] at 15-46 (2d ed. 1982). Leave to amend a complaint to cure a jurisdictional defect should be given freely. Kelly v. Kentucky Oak Mining Co., 491 F.2d 318, 320 (6th Cir. 1974). Defective allegations of jurisdiction can be cured in trial or appellate courts. 28 U.S.C. § 1653. The plaintiffs-appellants’ assertion of constitutional issues in their brief in opposition to the motion of defendant to dismiss was sufficient to amend the complaint. See Northlake Community Hospital v. United States, 654 F.2d 1234, 1240 (7th Cir. 1981).
With respect to the constitutional issues raised by appellants in the district court brief and in this court, I would affirm the dismissal of the action on the ground that the constitutional contentions are so insubstantial as to fail to rise to a level sufficient to vest the district court with jurisdiction.
In Schweiker v. McClure, supra,U.S. at -, 102 S.Ct. at 1671-72, the Supreme Court held that the denial of judicial review of Part B claims does not violate the right of claimants to due process of law.
With respect to the equal protection contention, I would hold that the Congressional authorization of judicial review of Part A claims and denial of judicial review of Part B claims is “rationally based and free from invidious discrimination,” and is, therefore, not violative of the rights of appellants under the “equal protection component” of the due process clause of the Fifth Amendment. Richardson v. Belcher, 404 U.S. 78, 81, 92 S.Ct. 254, 257, 30 L.Ed.2d 231 (1971). See also Califano v. Aznavorian, 439 U.S. 170, 174-75, 178, 99 S.Ct. 471, 473-74, 475, 58 L.Ed.2d 435 (1978); Weinberger v. Salfi, 422 U.S. 749, 767-85, 95 S.Ct. 2457, 2467-76, 45 L.Ed.2d 522 (1975).
Further, I do not see any necessity for the majority’s extended discussion of the decision of this court in Chelsea Community Hospital v. Michigan Blue Cross, 630 F.2d 1131 (6th Cir. 1980). Much of the discussion focuses upon language in Chelsea in which this court stated that there are “grave constitutional doubts” about whether the Secretary could be given “unreviewable discretion in reimbursing Medicare providers, particularly if this discretionary authority was delegable to private parties.” Chelsea, supra, 630 F.2d at 1135. The recent decisions of the Supreme Court in Erika, supra, — U.S. -, 102 S.Ct. 1650, 72 L.Ed.2d 12, and Schweiker v. McClure, supra,- U.S. -, 102 S.Ct. 1665, 72 L.Ed.2d 1, appear to dispose of this issue.
*1163For these reasons I agree that the judgment of the district court dismissing the action should be affirmed.